Name: Commission Regulation (EEC) No 3024/91 of 16 October 1991 amending Regulation (EEC) No 2349/91 laying down detailed rules for the application of Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: civil law;  agricultural activity;  agricultural structures and production
 Date Published: nan

 17. 10. 91 Official Journal of the European Communities No L 287/17 COMMISSION REGULATION (EEC) No 3024/91 of 16 October 1991 amending Regulation (EEC) No 2349/91 laying down detailed rules for the application of Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 3 of Regulation (EEC) No 2349/91 : 'The maximum compensation laid down in Article 2 (3) of Regulation (EEC) No 1637/91 and the amounts fixed in the Annex thereto shall be converted into national currency using the agricultural conversion rate in force on 17 June 1991 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1637/91 of 13 June 1991 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production ('), and in particular Article 5 thereof, Whereas Title II of Commission Regulation (EEC) No 2349/91 (2) lays down the detailed rules for applying the compensation for the definitive discontinuation of milk production ; whereas the conversion rate to be used to express in national currency amounts fixed in ecus should be specified and Article 3 of that Regulation should be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 150, 15 . 6. 1991 , p. 30. 0 OJ No L 214, 2. 8 . 1991 , p . 44.